NO. 12-20-00219-CV
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                              §

ROBERT CALDWELL,                                    §   ORIGINAL PROCEEDING

RELATOR                                             §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Robert Caldwell, an inmate acting pro se, filed this original proceeding against
Respondent, Justice Brian Hoyle of the Twelfth Court of Appeals, in which he complains that
Respondent abused his discretion by handing down the opinion in Caldwell v. 114th Dist. Court,
No. 12-11-00054-CV, 2011 WL 3273538 (Tex. App.—Tyler July 29, 2011, orig. proceeding)
(mem. op.). He asks this Court to reverse that opinion. However, the time for filing a motion for
rehearing from that case has long expired. See TEX. R. APP. P. 49.1 (motion for rehearing may
be filed within 15 days after appellate court’s judgment or order is rendered). And once this
Court’s plenary power expires, as it has in the present case, we cannot vacate or modify our
judgment. See TEX. R. APP. P. 19.1 (explaining when plenary power expires); see also TEX. R.
APP. P. 19.3 (after plenary power expires, appellate court cannot vacate or modify its judgment).
Accordingly, we cannot grant the relief requested; thus, we deny the petition for writ of
mandamus.
Opinion delivered October 21, 2020.
Panel consisted of Worthen, C.J., and Neeley, J.,
Hoyle, J., not participating
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          OCTOBER 21, 2020

                                        NO. 12-20-00219-CV



                                      ROBERT CALDWELL,
                                           Relator
                                             V.

                                      HON. BRIAN HOYLE,
                                           Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Robert Caldwell; who is the relator in appellate cause number 12-20-00219-CV and the plaintiff
in trial court cause number 10-2984-A, in the 7th Judicial District Court of Smith County, Texas.
Said petition for writ of mandamus having been filed herein on September 15, 2020, and the
same having been duly considered, because it is the opinion of this Court that the writ should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.